2022 IL App (1st) 200266-U
                                             No. 1-20-0266
                                     Order filed February 24, 2022
                                                                                        Fourth Division

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________

 CARLA A. WILLIAMS,                                              )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellant,                                  )   Cook County.
                                                                 )
     v.                                                          )
                                                                 )
 CITY OF CHICAGO, LATOYA WILLET, USHER                           )   No. 18 L 10547
 RAYMOND IV, and MARILYN (YVONNE) SPICER                         )
 (SAIN),                                                         )
                                                                 )
           Defendants,                                           )   Honorable
                                                                 )   Patricia O’Brien Sheahan,
 (City of Chicago, Defendant-Appellee).                          )   Judge, Presiding.



           JUSTICE MARTIN delivered the judgment of the court.
           Presiding Justice Reyes and Justice Lampkin concurred in the judgment.

                                               ORDER

¶1        Held: Plaintiff’s pro se fourth amended complaint was properly dismissed with prejudice
                where plaintiff failed to set forth a claim upon which relief could be granted.

¶2        Plaintiff Carla A. Williams appeals pro se from the circuit court’s order granting defendant

City of Chicago’s (City) motion to dismiss her pro se fourth amended complaint pursuant to
No. 1-20-0266


section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2018)). On appeal,

plaintiff asserts that (1) her third amended complaint sufficiently stated a cause of action, (2) the

circuit court did not provide “substantial reasons” for why the third amended complaint did not

state a cause of action and the court should have “dismissed” the case in her favor, (3) the City

“did not have enough evidence to continue,” and (4) the City was late or did not appear at certain

proceedings. We affirm.1

¶3                                         I. BACKGROUND

¶4      On September 28, 2018, plaintiff filed a pro se complaint naming as defendants the City,

Latoya Willet, “Marilyn (Yvonne) Spicer (Sain),” and pop singer Usher Raymond IV (Usher). 2

She alleged an “open conspiracy” where the City “sat and watched” while Willet “gouge[d] and

pr[ied] [plaintiff’s] body apart using gang mentality & ritual to create an unhealthy look of obesity

and stomach bulge.” She also alleged that the City “sat and watched” Usher assault her using “the

same gang mentality & ritual by pinching [her] stomach artery causing inflammatory symptoms

and other health problems.” Additionally, plaintiff claimed that Spicer used “gang mentality &

ritual to stimulate herself & others with [plaintiff’s] essence, control situations, and establish

control within the city by selling illegal cigarettes out of her home.” According to plaintiff, the

City was “also at fault for body shaming.”

¶5      The City filed an appearance on November 13, 2018. No other defendants appeared.




        1
           In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
appeal has been resolved without oral argument upon the entry of a separate written order.
         2
           The names of defendants Willet and Spicer are spelled in different ways throughout plaintiff’s
pro se filings. We adopt the spelling from her notice of appeal. Among the defendants, only the City has
filed a brief on appeal.


                                                    -2-
No. 1-20-0266


¶6      On December 26, 2018, the City filed a motion to dismiss the complaint, pursuant to

section 2-615, 735 ILCS 5/2-615, asserting that the complaint failed to state a claim upon which

relief can be granted and that the City had no duty to protect plaintiff from private harm. On April

9, 2019, the circuit court dismissed plaintiff’s complaint without prejudice.

¶7      On May 17, 2019, plaintiff filed a pro se first amended complaint, adding counts against

the City for intrusion upon seclusion, misappropriation, public disclosure of private facts, and false

light. On June 25, 2019, the City filed a section 2-615 motion to dismiss the first amended

complaint. On July 2, 2019, the court granted the motion to dismiss without prejudice.

¶8      On August 15, 2019, plaintiff filed a pro se second amended complaint, setting forth her

account of the case’s procedural history but stating no allegations regarding the events described

in the previous complaints. On August 19, 2019, plaintiff filed another pro se pleading titled

“Second Amended Complaint,” reiterating the counts against the City from the first amended

complaint. The document was filed with a letter stating it was a “corrected copy” of plaintiff’s

second amended complaint.3 On September 5, 2019, the City filed a motion to dismiss plaintiff’s

second amended complaint pursuant to section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9)

(West 2018)), alleging plaintiff could not state a cause of action.

¶9      On September 6, 2019, plaintiff filed a pro se third amended complaint. 4 Then, on

September 17, 2019, the court granted plaintiff leave to file her “revised” second amended




        3
           Another copy of the pro se “Second Amended Complaint” appears to have been filed on August
30, 2019.
         4
           The copy of plaintiff’s pro se third amended complaint contained in the record appears to be
incomplete. We note that to support a claim of error, plaintiff, as the appellant, has the burden to present a
“sufficiently complete record” on appeal. In re Marriage of Gulla & Kanaval, 234 Ill. 2d 414, 422 (2009).

                                                    -3-
No. 1-20-0266


complaint. On October 7, 2019, the City moved to dismiss the “revised” second amended

complaint pursuant to section 2-615 of the Code.

¶ 10   The record does not contain an order dismissing plaintiff’s second amended complaint or

“revised” second amended complaint, or a motion to dismiss plaintiff’s third amended complaint.

On October 18, 2019, however, the circuit court dismissed plaintiff’s third amended complaint

without prejudice, noting it had repeatedly given plaintiff leave to amend her pleadings,

encouraged her to seek counsel, and provided a list of resources for legal aid and social services.

Nonetheless, plaintiff’s third amended complaint failed to plead specific factual allegations against

the City. The court permitted plaintiff to file another amended complaint but stated the next

dismissal would be entered with prejudice.

¶ 11   On November 19, 2019, plaintiff filed her pro se fourth amended complaint, alleging,

inter alia, that on June 9, 2011, the City “observed” Usher “intrude upon” plaintiff in her bathroom,

where he then “reached inside of the left side of her body and pinched the plaintiff’s stomach

artery,” causing plaintiff several health problems. The City allegedly knew of plaintiff’s health

problems but “proceeded with a host of others in a brigade of ridicule and insult toward the

plaintiff.” She also claimed the City, among other things: “utiliz[ed] the plaintiff’s persona as an

insinuation, implication, [and] suggestion of sex”; publicly discussed private facts about her body

weight, family issues, and health; exposed her to ridicule based on her appearance; placed her “in

a false light because of forced weight gain and inflammation of [her] skin color”; and “is accused

of displacing residents on purpose as a source of public entertainment and control.” Plaintiff further

claimed that the City breached a duty by giving “special privilege” to the “household[s]” of Willet




                                                -4-
No. 1-20-0266


and Spicer, allowing the occupants to become “squatters” in the households and illegally sell

cigarettes.

¶ 12    On December 26, 2019, the City filed a section 2-615 motion to dismiss plaintiff’s fourth

amended complaint with prejudice. The City asserted that plaintiff failed to specifically allege any

misconduct by the City or explain how the City harmed her and failed to state a claim upon which

relief could be granted.

¶ 13    On January 15, 2020, the circuit court dismissed plaintiff’s pro se fourth amended

complaint with prejudice. The court stated that, despite multiple opportunities to amend her

pleadings, plaintiff was unable to state a cause of action on which relief could be granted. More

specifically, she did not allege what duty the City owed her, how the City breached that duty, how

the City caused any injuries, or what damages resulted from an alleged breach. 5

¶ 14    On February 7, 2020, plaintiff filed a timely notice of appeal that identified the January 15,

2020, dismissal order as the order being appealed.

¶ 15                                         II. ANALYSIS

¶ 16    On appeal, plaintiff asserts her third amended complaint sufficiently stated a cause of

action, the circuit court did not provide “substantial reasons” for why the third amended complaint

did not state a cause of action and should have “dismissed” the case in her favor, the City “did not

have enough evidence to continue,” and the City was late or did not appear at proceedings on July

2, 2019.


        5
          In January and August 2019, plaintiff filed multiple pro se motions for default judgment against
the defendants who did not appear. In its final order dismissing plaintiff’s fourth amended complaint with
prejudice, the court declined to enter a default judgment against those defendants, finding a default order
would not do substantial justice between the parties because plaintiff failed to state a claim upon which
relief could be granted.

                                                   -5-
No. 1-20-0266


¶ 17    The City filed a motion to dismiss plaintiff’s appeal for failure to file an opening brief that

complies with Illinois Supreme Court Rule 341(h) (eff. Oct. 1, 2020) and asked that this court take

the motion as a response brief should we deny the motion to dismiss. Plaintiff responded, claiming

she had complied with Rule 341(h) and clarifying that her “third amended complaint is the reason

for the appeal” because “[t]here is [sic] only three attempts of amending complaints in pretrial.”

¶ 18    On July 7, 2021, this court entered an order taking the City’s motion with the case and

stating that the motion would stand as the City’s response brief.

¶ 19    As an initial matter, plaintiff cannot appeal from the dismissal of her third amended

complaint, which was without prejudice and therefore was not a final and appealable order. See

Richter v. Prairie Farms Dairy, Inc., 2016 IL 119518, ¶ 24 (“a dismissal ‘without prejudice’

signals that there was no final decision on the merits and that the plaintiff is not barred from refiling

the action”); see also Habitat Company, LLC v. Peeples, 2018 IL App (1st) 171420, ¶ 28 (“Absent

a supreme court rule, we lack jurisdiction to review judgments, orders, or decrees that are not

final.”).

¶ 20    Nonetheless, plaintiff’s notice of appeal correctly identifies the dismissal of her fourth

amended complaint with prejudice as the judgment appealed from. Consequently, plaintiff’s notice

of appeal conferred jurisdiction on this court to consider the dismissal of her fourth amended

complaint with prejudice, which was a final, appealable judgment. See Bianchi v. Savino Del Bene

International Freight Forwarders, Inc., 329 Ill. App. 3d 908, 917 (2002) (dismissal of a complaint

generally not final and appealable unless the order states it is with prejudice).

¶ 21    Notwithstanding, plaintiff’s brief does not comply with the requirements of Illinois

Supreme Court Rule 341(h) (eff. Oct. 1, 2020). In particular, her brief fails to set forth facts



                                                  -6-
No. 1-20-0266


supported by citations to the record and fails to present any clear issues supported by legal

authority. Id. Plaintiff fails to explain why her complaint sufficiently stated a cause of action and

should not have been dismissed. She provides no legal authority supporting her arguments that the

City did not have “enough evidence” to succeed at the pleading stage, or that the circuit court did

not give “substantial reasons why [it] could not effectively find and read the cause of action.” She

provides no clear explanation as to why the City’s purported failure to attend court proceedings

promptly is a ground for reversing the dismissal of her fourth amended complaint. Ultimately,

plaintiff sets forth neither a clear legal issue on appeal nor a statement of the precise relief she

seeks. Id.

¶ 22    Supreme court rules are not mere suggestions, but rather, have the force of law. In re Denzel

W., 237 Ill. 2d 285, 294 (2010). This court will not apply a more lenient standard for pro se

litigants. See Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 528 (2001) (“Pro se litigants are

presumed to have full knowledge of applicable court rules and procedures.”); see also People v.

Fowler, 222 Ill. App. 3d 157, 163 (1991) (“A pro se litigant must comply with the rules of

procedure required of attorneys, and a court will not apply a more lenient standard to pro se

litigants.”). Nor is this court a “repository into which an appellant may dump the burden of

argument and research.” (Internal quotation marks omitted.) Atlas v. Mayer Hoffman McCann,

P.C., 2019 IL App (1st) 180939, ¶ 33.

¶ 23    “This court has the discretion to strike an appellant’s brief and dismiss an appeal for failure

to comply with Rule 341.” Holzrichter v. Yorath, 2013 IL App (1st) 110287, ¶ 77. However, we

may elect to proceed to the merits of an appeal where, as here, meaningful review is not precluded




                                                 -7-
No. 1-20-0266


by the deficiencies in the appellant’s brief because we have the benefit of a cogent appellee’s brief.

See Twardowski v. Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001).

¶ 24    Under section 2-615 of the Code, a defendant may move to dismiss an action based on

defects in the plaintiff’s pleadings. 735 ILCS 5/2-615. A section 2-615 motion to dismiss

“challenges the legal sufficiency of a complaint on its face,” and asks “whether the allegations of

the complaint, taken as true and construed in the light most favorable to the plaintiff, are sufficient

to state a cause of action upon which relief can be granted.” Berry v. City of Chicago, 2020 IL

124999, ¶ 25. “Since Illinois is a fact-pleading jurisdiction, plaintiff’s complaint must allege facts,

not mere conclusions, that establish a viable cause of action.” Bogenberger v. Pi Kappa Alpha

Corp., Inc., 2018 IL 120951, ¶ 35. We review de novo an order granting a section 2-615 motion to

dismiss. Roberts v. Board of Trustees of Community College District No. 508, 2019 IL 123594,

¶ 21.

¶ 25    After reviewing the record, we find the court properly dismissed with prejudice plaintiff’s

fourth amended complaint as she failed to identify any clear cause of action. Plaintiff’s complaint

briefly referenced various claims related to privacy and negligence, along with conclusory

statements regarding the City’s actions, but failed to allege any specific acts by the City or state

when those acts occurred. Instead, the complaint made conclusory statements and alleged no

cognizable cause of action regarding the City’s general conduct, i.e., the City “knew” of harm

caused to plaintiff, engaged in “public discussions of private facts” and ridicule towards plaintiff,

and “placed the plaintiff in a false light.” See Doe v. Coe, 2019 IL 123521, ¶ 32 (plaintiff must set

forth facts sufficient to bring a claim within a legally recognized cause of action). The circuit court

cannot accept as true these conclusory statements, as they are not supported by specific facts. See



                                                 -8-
No. 1-20-0266


Parente & Norem, P.C. v. Chicago Regional Council of Carpenters Welfare Fund, 2021 IL App

(1st) 200340, ¶ 20. Because plaintiff was unable to state a cause of action despite multiple

opportunities to amend her complaint, the court properly dismissed her fourth amended complaint

with prejudice.

¶ 26                                 III. CONCLUSION

¶ 27   For the foregoing reasons, we deny the City’s motion to dismiss the appeal and affirm the

judgment of the circuit court.

¶ 28   Motion to dismiss appeal denied; judgment affirmed.




                                             -9-